 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PACE-O-MATIC, INC., : CIVIL NO. 1:20-CV-0292.
Plaintiff | (Judge Wilson)
v. | | (Magistrate Judge Saporito)
— . OSES BARpR
Defendant JUN 25 2009

PER fe
ORDER «DEPUTY Glee

AND NOW, this 25th day of June, 2020, pursuant to the request
of counsel during the telephonic discovery confererice conducted on this |
date by the Court, IT IS HEREBY ORDERED THAT the July 20,
2020, deadline for discovery relating to Pace-O-Matic, Inc.’s, motion for
preliminary injunction (See Doc. 27-2, (1) is STAYED pending further

Order of the Court. |

 

JOSEPH F. SXPORITO IR.

United States Magistrate Judge

 
